Citation Nr: 1212387	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  06-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic arthritis of the right knee, to include a total disability rating based on individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to June 1992.  

This matter is on appeal from a February 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before a Veterans Law Judge in August 2007.  While the presiding Veteran's Law Judge is no longer with the Board, the Veteran was provided an opportunity to testify at a new hearing.  The Veteran declined this opportunity in an April 2011 letter.  Therefore, VA's duty to provide a hearing has been met, and the claims may be considered on the evidence of record.  38 C.F.R. § 20.700 (2011).  

This appeal originates from a January 2005 claim, where the Veteran sought entitlement to service connection for a left knee disorder, as well as for increased ratings for his service-connected lumbar spine and right knee disabilities.  The issues were remanded by the Board for further development in June 2008.  After this development was completed, the issues were returned to the Board which, in a December 2009 decision, granted service connection for a left knee disorder and denied entitlement to an increased rating for his lumbar spine disability.  

As such, the only original issue remaining on appeal from the original claim is entitlement to an increased rating for the Veteran's right knee disability.  However, during the course of the appeal, he has additionally asserted that he was unemployable due to his service-connected disabilities.  As was noted by the Board in December 2009, if a veteran asserts entitlement to a total rating for compensation based upon individual unemployability during the appeal of the claim for an increased rating, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to TDIU is also properly on appeal.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Here, the Board determines that additional development is necessary prior to consideration of these claims.

During the course of this development, it has become clear that the Veteran is in receipt of disability benefits through the Social Security Administration (SSA).  There is also evidence that the Veteran filed a claim for Worker's Compensation with the Department of Labor (DOL), which was denied.  Records from the SSA and the DOL are of record.  There are also records that have been secured from the Mississippi Department of Rehabilitation Services, which includes records from the SAA.  However, despite having records from all three agencies, the complete file from the SSA does not appear to be of record.  

Notably, the Veteran personally submitted the SSA's favorable determination granting him disability benefits, which included a list of exhibits indicating the evidence reviewed.  While the claims folder includes a reply from the SSA indicating that the records were requested and delivered, such records were not in the claims file.  Indeed the only decision that references SSA records is the March 2009 supplemental statement of the case, which indicates that it reviewed "Additional Social Security Records [the Veteran] Submitted."  No SSA records were actually discussed in the reasons and bases for the denials of entitlement contained therein.  

To be certain, many of the records mentioned in the list of exhibits as part of the Veteran's SSA claim are already in the file in conjunction with applications for benefits with the DOL and Mississippi.  However, some relevant documents from the SSA list of exhibits are conspicuously missing, to include the transcript/report from his hearing before the SSA in March 2009, statements submitted by a vocational expert, and several "disability reports".  

In general, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006). Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Given the likelihood that these records are relevant to the issues on appeal, an attempt should be made to acquire them. 

Accordingly, the case is REMANDED for the following action:

1.  Acquire the Veteran's treatment records from the VA Medical Center in Biloxi, Mississippi, since July 2007.  If the Veteran has undergone any further private treatment for his claimed disorders, and the associated records are not associated with the claims folder, the RO should also attempt to acquire these records after obtaining the Veteran's permission to do so. A record of any negative development should be included in the claims file.

2. Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility. If no SSA records are available, it should be so noted in the claims file.  If any such records are obtained, such records should preferably be attached in electronic format or as part of the Virtual VA file.  

3.  If, and only if, the records retrieved from the SSA include records that are relevant to the Veteran's claims and have not been previously considered, the claims folder should be forwarded to the VA examiner who provided the opinion in July 2010.  There, the examiner should be asked to provide an addendum as to whether the newly acquired evidence from the SSA records gives him cause to alter his previously provided opinion.

4.  After completion of the foregoing, readjudicate the claims on appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


